UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF OHIO
-------------------------------------------------------
                                                      :
FELIPE BEACH,                                         :   CASE NO. 4:18 CV 2363
                                                      :
         Petitioner,                                  :
                                                      :
vs.                                                   :   OPINION & ORDER
                                                      :
WARDEN MARK WILLIAMS,                                 :
                                                      :
         Respondent.                                  :
                                                      :
-------------------------------------------------------

JAMES S. GWIN, UNITED STATES DISTRICT JUDGE:


         Pro se petitioner Felipe Beach, a federal prisoner incarcerated at FCI–Elkton, has filed a

petition for a writ of habeas corpus under 28 U.S.C. § 2241. (Doc. No. 1.) With his petition, he

says the Bureau of Prisons (BOP) improperly found him ineligible to participate in a residential

drug and alcohol treatment program (that, if completed, could reduce the amount of time he spends

in prison) on the basis of a prior Ohio conviction for felonious assault. The BOP found petitioner

ineligible for early release because 28 C.F.R. 550.55(b), lists categories of inmates ineligible for

early release, including inmates who have a prior felony or misdemeanor conviction for

“aggravated assault.” 28 C.F.R. 550.55(b)(4)(iv).

         Petitioner disputes the BOP’s classifying his Ohio felonious assault conviction as

aggravated assault and seeks a writ of habeas corpus “directing the BOP to find [him] eligible for

early release consideration.” (Doc. No. 1 at 6.)

         A district court conducts an initial review of habeas corpus petitions. 28 U.S.C. § 2243;

Alexander v. Bureau of Prisons, 419 F. App’x 544, 545 (6th Cir. 2011). The Court must summarily

deny the petition “if it plainly appears from the petition and any attached exhibits that the petitioner
Case No. 4:18 CV 2363
Gwin, J.

is not entitled to relief.” Rule 4 of the Rules Governing § 2254 Cases in the United States District

Courts (applicable to § 2241 petitions pursuant to Rule 1(b)).

        The Court finds that the petition must be summarily dismissed. To be entitled to habeas

corpus relief under § 2241, a prisoner must be “in custody in violation of the Constitution or laws

or treaties of the United States.” 28 U.S.C. § 2241(c)(3). A prisoner has no constitutionally-

protected liberty interest in discretionary release from prison before his sentence expiration.

Greenholtz v. Inmates of Neb. Penal & Corr. Complex, 442 U.S. 1, 7 (1979) (“[t]here is no

constitutional or inherent right of a convicted person to be conditionally released before the

expiration of a valid sentence”). Nor does a prisoner have a constitutionally-protected liberty or

property interest in participating in a prison rehabilitation program. See Moody v. Daggett, 429

U.S. 78, 88, n. 9 (1976).

        The federal statute that allows for a prisoner to be considered for a sentence reduction once

he has successfully completed a residential drug and alcohol treatment program, 18 U.S.C. §

3621(e)(2)(B), leaves the decision of whether to grant early release to the BOP’s discretion. See

Lopez v. Davis, 531 U.S. 230, 241 (2001). Further, in Ohio, “as statutorily defined, the offense of

aggravated assault is an inferior degree of . . . felonious assault . . . since its elements are identical

to those of felonious assault, except for the additional mitigating element of serious provocation.”

State v. Deem, 533 N.E.2d 294, 299, 40 Ohio St.3d 205, 210–11 (Ohio 1988). Accordingly, the

BOP did not abuse its discretion, or violate petitioner’s constitutional rights, in determining him

ineligible for early release.

                                              Conclusion

        Petitioner’s allegations do not suggest a cognizable federal constitutional claim, and his

petition is denied and this action is dismissed pursuant to Rule 4 of the Rules Governing Section


                                                   -2-
Case No. 4:18 CV 2363
Gwin, J.

2254 Cases. The Court further certifies, pursuant to 28 U.S.C. § 1915(a)(3), that an appeal from

this decision could not be taken in good faith.

       IT IS SO ORDERED.




Dated: January 30, 2019                                 s/  James S. Gwin
                                                        JAMES S. GWIN
                                                        UNITED STATES DISTRICT JUDGE




                                                  -3-
